Title: From George Washington to Jedediah Morse, 6 April 1795
From: Washington, George
To: Morse, Jedediah


          
            Sir,
            Philadelphia 6th April 1795.
          
          Your favor of the 24th ulto, accompanied by two discourses delivered on the day of the National thanksgiving, came duly to hand. For your politeness in sending them to me I pray you to accept my thanks. with esteem and respect I am—Sir Your obedt and obliged Servant
          
            Go: Washington
          
         